Per curiam.
This matter is before the Court on the Petition for Voluntary Discipline filed by Respondent Renate Downs Moody in which she admits to violating Rules 1.3 and 3.5 (c) of the Georgia Rules of Professional Conduct (see Bar Rule 4-102 (d), and Bar Rule 4-104). In her petition Moody requests a six-month suspension with conditions. The State Bar has no objection to the petition.
Moody admits that she was appointed to represent two clients post-conviction but in both matters failed to pursue properly the clients’ cases. She also admits that she appeared in court intoxicated and unable to represent a client. In mitigation of her behavior, we find that Moody has diabetes and a bi-polar condition, and on and off consumes alcohol heavily to self-medicate. During one of the cases at issue here Moody was hospitalized and told by her doctor not to return to work.
We accept Moody’s petition and hereby order that she be suspended from the practice of law for a period of six months from the date of this opinion with reinstatement only after she provides to the State Bar’s Office of General Counsel a written certification from a psychiatrist or psychologist licensed to practice in Georgia that she has no mental condition or impairment that would affect her ability to practice law.
*609Decided February 5, 2007.
William P. Smith III, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.

Six-month suspension with conditions.


All the Justices concur.